IN THE COURT OF CRIMINAL APPEALS
OF TEXAS





NO. WR-78,346-01


EX PARTE CURTIS RAY HUNTER, JR., Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS

CAUSE NO. W10-58311-H(A) IN THE CRIMINAL DISTRICT COURT 1

FROM DALLAS COUNTY



Per curiam.
 
O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant entered an open plea of guilty to
aggravated robbery,  and was sentenced to twenty-five years' imprisonment.  The Fifth Court of
Appeals affirmed his conviction.  Hunter v. State, No. 05-11-00208-CR (Tex. App. - Dallas, June
2, 2011).
	Applicant contends, inter alia, that his trial counsel rendered ineffective assistance because
counsel should have had Applicant evaluated for competency before advising him to plead guilty to
this offense.  
	Applicant has alleged facts that, if true, might entitle him to relief.  Strickland v. Washington,
466 U.S. 668 (1984); Ex parte Patterson, 993 S.W.2d 114, 115 (Tex. Crim. App. 1999).  In these
circumstances, additional facts are needed.  As we held in Ex parte Rodriguez, 334 S.W.2d 294, 294
(Tex. Crim. App. 1960), the trial court is the appropriate forum for findings of fact.  The trial court
shall order trial counsel to respond to Applicant's claim of ineffective assistance of counsel.  The
trial court may use any means set out in Tex. Code Crim. Proc. art. 11.07, § 3(d).  In the
appropriate case, the trial court may rely on its personal recollection.  Id.
	If the trial court elects to hold a hearing, it shall determine whether Applicant is indigent.  
If Applicant is indigent and wishes to be represented by counsel, the trial court shall appoint an
attorney to represent Applicant at the hearing.  Tex. Code Crim. Proc. art. 26.04. 
	The trial court shall make findings of fact and conclusions of law as to whether there was any
indication that Applicant might not be competent to enter a plea, and if so, whether trial counsel
moved to have Applicant evaluated for competency.  The trial court shall make findings of fact as
to whether the performance of Applicant's trial counsel was deficient and, if so, whether counsel's
deficient performance prejudiced Applicant.  The trial court shall make findings of fact and
conclusions of law as to whether Applicant's plea was knowingly and voluntarily entered.  The trial
court shall also make any other findings of fact and conclusions of law that it deems relevant and
appropriate to the disposition of Applicant's claim for habeas corpus relief.
	This application will be held in abeyance until the trial court has resolved the fact issues.  The
issues shall be resolved within 90 days of this order.  A supplemental transcript containing all
affidavits and interrogatories or the transcription of the court reporter's notes from any hearing or
deposition, along with the trial court's supplemental findings of fact and conclusions of law, shall
be forwarded to this Court within 120 days of the date of this order.  Any extensions of time shall
be obtained from this Court.

Filed:	October 31, 2012
Do not publish